                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In Re:                                             )       Case No. 19 B 15865
                                                   )
SUSANNA CORDERO,                                   )       Chapter 13
                                                   )
                           Debtor.                 )       Hon. LaShonda A. Hunt

         NOTICE OF MOTION OF AMERICREDIT FINANCIAL SERVICES, INC.,
              D/B/A GM FINANCIAL TO MODIFY AUTOMATIC STAY

VIA ELECTRONIC NOTICE:
To:   Glenn B. Stearns (Trustee)                   David M. Siegel, Esq. (Debtor’s Counsel)
      801 Warrenville Road, Suite 650              David M. Siegel & Associates
      Lisle, Illinois 60532                        790 Chaddick Drive
                                                   Wheeling, Illinois 60090
VIA U.S. MAIL:
To:   Susanna Cordero (Debtor)
      1863 South Wentworth Circle
      Romeoville, Illinois 60446

        PLEASE TAKE NOTICE that on July 9, 2021 at 10:15 a.m., I will appear telephonically
before the Honorable LaShonda A. Hunt, or any judge sitting in his/her stead, and present the
Motion of AmeriCredit Financial Services, Inc., d/b/a GM Financial to Modify Automatic
Stay, a copy of which is attached.

       This Motion will be presented and heard electronically using Zoom for Government.
No personal appearance in court is necessary or permitted. To appear and be heard telephonically
on the Motion, you do the following:

       To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting
ID and password.

       To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-
7666. Then enter the meeting ID and password.

        Meeting ID and password. The meeting ID for this hearing is 161 165 5696 and the
passcode is 7490911. Additional information can be found on Judge Hunt’s webpage on the
court’s website: https://www.ilnb.uscourts.gov/content/judge-lashonda-hunt.




AmeriCredit/Cordero/Motion to Modify Stay
        If you object to this Motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the Motion will be called on the presentment date. If no Notice of
Objection is timely filed, the Court may grant the Motion in advance without a hearing.

                                              Respectfully submitted,

                                              AMERICREDIT FINANCIAL SERVICES, INC.,
                                              D/B/A GM FINANCIAL,
                                              Creditor,

                                              By: ___/s/ Cari A. Kauffman___
                                              One of its attorneys
David J. Frankel (Ill. #6237097)
Cari A. Kauffman (Ill. #6301778)
Rocio Herrera (Ill. #6303516)
Sorman & Frankel, Ltd.
180 North LaSalle Street, Suite 2700
Chicago, Illinois 60601
(312) 332-3535 / (312) 332-3545 (facsimile)


                                      CERTIFICATE OF SERVICE

       The undersigned, an attorney, hereby certifies that I have served a copy of this Notice
along with the attached Motion upon the above-named persons by electronic filing or, as noted
above, by placing same in a properly addressed and sealed envelope, postage prepaid, and
depositing it in the United States Mail at 180 North LaSalle Street, Chicago, Illinois on June 23,
2021, before the hour of 5:00 p.m.


                                                     ___/s/ Cari A. Kauffman___




AmeriCredit/Cordero/Motion to Modify Stay
                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In Re:                                               )      Case No. 19 B 15865
                                                     )
SUSANNA CORDERO,                                     )      Chapter 13
                                                     )
                           Debtor.                   )      Hon. LaShonda A. Hunt

                 MOTION OF AMERICREDIT FINANCIAL SERVICES, INC.,
                  D/B/A GM FINANCIAL TO MODIFY AUTOMATIC STAY

         AMERICREDIT             FINANCIAL   SERVICES,      INC.,   D/B/A    GM       FINANCIAL

(“AmeriCredit”), a creditor herein, by its attorneys, the law firm of Sorman & Frankel, Ltd.,

respectfully requests this Court, pursuant to Section 362 of the Bankruptcy Code, 11 U.S.C. §362

(West 2021), and such other Sections and Rules may apply, to enter an Order modifying the

automatic stay provided therein. In support thereof, AmeriCredit states as follows:

         1. On June 3, 2019, Susanna Cordero (“Debtor”) filed a Voluntary Petition for Relief

under Chapter 7 of the Bankruptcy Code. On August 2, 2019, the case was converted to one

under Chapter 13.

         2. On October 14, 2019, Debtor filed an Amended Chapter 13 Plan, which provides for

direct payments from Debtor to AmeriCredit on AmeriCredit’s secured claim, and which was

confirmed on October 18, 2019.

         3. AmeriCredit is a creditor of the Debtor with respect to a certain indebtedness secured

by a lien upon a 2018 Chevrolet Traverse motor vehicle bearing a Vehicle Identification Number

of 1GNERGKW3JJ275659 (the “Vehicle”). (See Ex. “A”).




AmeriCredit/Cordero/Motion to Modify Stay
         4. As set forth in the Retail Installment Contract attached as Exhibit “A”, Debtor was

required to tender equal monthly payments to AmeriCredit, each in the sum of $563.06 with an

interest rate of 13.80%. (See Ex. “A”).

         5. Debtor has failed to make required payments to AmeriCredit due on and after March

31, 2021, resulting in a current default of $1,588.37; the next payment of $563.06 comes due on

June 30, 2021.

         6. The current total outstanding balance due to AmeriCredit from the Debtor for the

Vehicle is $20,543.58.

         7. Debtor has failed to provide AmeriCredit or its counsel with proof of a valid full

coverage insurance policy for the Vehicle identifying AmeriCredit as the lienholder/loss payee.

         8. As such, AmeriCredit seeks relief from the automatic stay so that AmeriCredit may

take possession of and sell the Vehicle and apply the sales proceeds to the balance due from

Debtor.

         9. Debtor has not offered, and AmeriCredit is not receiving, adequate protection for its

secured interest or depreciating value. Further, Debtor has no substantial equity in the Vehicle

and the Vehicle is not necessary to an effective reorganization by Debtor.

         10. AmeriCredit will suffer irreparable injury, harm, and damage should it be delayed in

taking possession of and foreclosing its security interest in the Vehicle.

         11. AmeriCredit requests that Bankruptcy Rule 4001(a)(3) not apply to any Order

granting this Motion.




AmeriCredit/Cordero/Motion to Modify Stay
         WHEREFORE, AmeriCredit Financial Services, Inc., d/b/a GM Financial respectfully

requests that this Court enter an Order, as attached hereto, modifying the automatic stay provided

by Section 362 of the Bankruptcy Code to permit AmeriCredit to take immediate possession of

and foreclose its security interest in the 2018 Chevrolet Traverse motor vehicle bearing a Vehicle

Identification Number of 1GNERGKW3JJ275659; and, for such other, further, and different

relief as this Court deems just and proper.

                                              Respectfully submitted,

                                              AMERICREDIT FINANCIAL SERVICES, INC.,
                                              D/B/A GM FINANCIAL,
                                              Creditor,

                                              By: ___/s/ Cari A. Kauffman___
                                              One of its attorneys
David J. Frankel (Ill. #6237097)
Cari A. Kauffman (Ill. #6301778)
Rocio Herrera (Ill. #6303516)
Sorman & Frankel, Ltd.
180 North LaSalle Street, Suite 2700
Chicago, Illinois 60601
(312) 332-3535 / (312) 332-3545 (facsimile)




AmeriCredit/Cordero/Motion to Modify Stay
